DETAILED ACTION
This action is in response to communications filed 6/21/2021:
Claims 1-18 are pending
Claim objections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20200065058) in view of Coelho et al (NPL: “Hearing loss and the voice”, previously cited) in further view of Haefeli (US20140288685).
Regarding claim 1, Clark teaches a method for enhancing audio quality of earbuds (¶2, method of providing enhanced hearing experience for users), comprising:
receiving a voice communication from a user (¶56-57, receiving a user’s voice for voice recognition);
recording the voice communication from the user (¶57, memory of device capable of recording various data [such as audio signals]);
creating a user specific audio profile based on the hearing loss (¶57, using voice recognition to derive a user listening profile; ¶31, user’s specific hearing profile reflecting the user’s hearing ability);
creating a user specific audio configuration based on the hearing loss (Fig. 2, ¶63-64, audio is processed according to personalized signal processing algorithm [which is according to the person’s hearing loss]); and
enhancing an audio signal by applying the user specific audio configuration to the audio signal (Fig. 1, input audio signal is enhanced/processed based on a set of personalized processing algorithm [see ¶63]). 
Clark fails to explicitly teach analyzing the voice communication to determine a frequency distribution of the user’s voice, wherein determining the frequency distribution comprises identifying a trough in frequency intensity;
determining a hearing loss within a frequency range based on the frequency trough;
generating a first user customized audio file by applying the user specific audio profile to modify a stored audio file;

determining a hearing loss within a frequency range based on the frequency trough (Fig. 4, a spectrogram indicating time, frequency, and intensity is shown; an evaluation could be made based on the comparison of A vs B);
Coelho fails to explicitly teach generating a first user customized audio file by applying the user specific audio profile to modify a stored audio file;
Haefeli teaches generating a first user customized audio file by applying the user specific audio profile to modify a stored audio file (¶16, 19, audio files are modified according to hearing impairment wherein an adaptation unit applies the algorithm to the audio file and the modified/adapted audio file is stored);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio processing system (as taught by Clark) with the hearing impairment techniques (as taught by Coelho). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of determining hearing impairment of the user and to modify the audio output according to said determination in order to tailor the audio to the impaired user. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of modifying audio files according to a processing algorithm (as taught by Haefeli) to the audio system (as taught by Clark and Coelho). The rationale to do so is to use a known technique to improve similar devices in the same way to achieve the predictable result of modifying and storing audio files for future playback (Haefeli, ¶19).
Regarding claim 2, Clark in view of Coelho in further view of Haefeli teaches comprising storing the first user customized audio file (Haefeli, ¶19, adapted audio file is stored in storage).
Regarding claim 3, Clark in view of Coelho in further view of Haefeli teaches further comprising:
receiving a second voice communication from the user (Clark, ¶56-57, receiving a user’s voice for voice recognition);
recording the second voice communication from the user (Clark, ¶57, memory of device capable of recording various data [such as audio signals]);
transforming the second voice communication into second vocal data using at least one of Fast Fourier Transform analysis and Fractal Analysis (Coelho, pg. 12, Fourier Transform is used for frequency analysis); and
determining updated vocal features associated with the user to create an update to the user specific audio profile (Clark, ¶57-58, hearing profiles can be updated over time).
Regarding claim 4, Clark in view of Coelho in further view of Haefeli teaches further comprising updating the user specific audio configuration based on the updated vocal features (Clark, ¶58, hearing profiles can be updated over time).
Regarding claim 5, Clark in view of Coelho in further view of Haefeli teaches comprising modifying a stored audio file using the updated user specific audio profile to generate a second user customized audio file (Clark, ¶58, 62-64, when listening profiles are updated, the personalized parameters are also updated which results in the audio output being modified by said updated personalized parameters).
Regarding claim 12, Clark in view of Coelho in further view of Haefeli teaches wherein applying the user specific audio configuration to the audio signal comprises increasing a speaker output based on the hearing loss (Clark, ¶18, multiband algorithm allows for varying the gain in each subband; ¶95; DSP 
Regarding claim 14, Clark in view of Coelho in further view of Haefeli teaches wherein determining the frequency distribution further comprises identifying a deviation in frequency intensity from a default frequency distribution, and wherein the determining the hearing loss is further based on the deviation (Coelho, Fig. 4, spectrogram shows time, frequency, and intensity parameters of a voice recording; comparison of A vs B shows the deviation of a hearing loss (A) person from a normal hearing person (B)).
Regarding claim 15, Clark in view of Coelho in further view of Haefeli teaches wherein determining the frequency distribution comprises identifying a peak frequency intensity, and wherein determining the hearing loss is further based on the peak (Coelho, Fig. 4, spectrogram shows time, frequency, and intensity parameters; comparison of A vs B shows the peaks and troughs [based on intensity] of a hearing loss person (A) vs a normal hearing person (B)).
Regarding claim 18, it is rejected as a combination of claims 1 and 14.

Claims 6-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selig et al (US20140334644, hereinafter “Selig”) in view of Coelho et al (NPL: “Hearing loss and the voice”, previously cited) in further view of Haefeli (US20140288685).
Regarding claim 6, Selig teaches a personal audio system (Fig. 1, audio system), comprising:
an earbud comprising a microphone and a speaker, wherein the microphone is positioned to receive vocal sounds from a user (¶16, Fig. 2, headphones [earbuds] comprise of microphone and speaker);
a first audio processor communicatively coupled with the microphone (Fig. 2, processor in communication with microphone; ¶14, user profile is generated and used on audio signals) … and (i) 
a first database communicatively coupled to the first audio processor and comprising the user specific audio profile (¶8, 24, data storage within headphones and coupled to the processor wherein user profiles are stored in said data storage) and the user specific audio configurations (¶19, the generated hearing profile [based on hearing test to determine hearing loss] comprises of personalized audio configuration settings such that an input audio signal combined with the personalized audio configuration settings results in a composite audio signal [see Fig. 7, ¶102]);
a second audio processor comprising stored instructions for and (ii) enhancing an audio signal by applying the user specific audio configuration to the audio signal (Fig. 5, audio output modified by the user hearing profile and its associated configuration settings such that the audio output is modified accordingly), wherein the second audio processor is communicatively coupled to the speaker (Fig. 1, ¶17, smart phone comprising a second processor outputs audio modified by the hearing profile).
Selig fails to explicitly teach and comprising stored instructions for performing at least one of Fourier Transform analysis and Fractal analysis on vocal data received from the microphone to determine a frequency distribution of the user’s voice, wherein determining the frequency distribution comprises identifying a trough in frequency intensity;
the first audio processor further comprising stored instructions for determining a hearing loss within a frequency ranged based on the trough,

Coelho teaches and comprising stored instructions for performing at least one of Fourier Transform analysis and Fractal analysis on vocal data received from the microphone to determine a frequency distribution of the user’s voice (pg. 12, Fourier transformation can be used to determining frequency distribution), wherein determining the frequency distribution comprises identifying a trough in frequency intensity (§3.2, acoustic analysis performed to determining various voice characteristics; Fig. 4 shows a spectrogram indicating time, frequency, and intensity).
the first audio processor further comprising stored instructions for determining a hearing loss within a frequency ranged based on the trough (§3.2, acoustic analysis performed to determining various voice characteristics; Fig. 4 shows a spectrogram indicating time, frequency, and intensity).
Coelho fails to explicitly teach (i) modifying an audio file using the user specific audio profile to generate a user customized audio file.
Haefeli teaches (i) modifying an audio file using the user specific audio profile to generate a user customized audio file (¶16, 19, audio files are modified according to hearing impairment wherein an adaptation unit applies the algorithm to the audio file and the modified/adapted audio file is stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio processing system (as taught by Selig) with the hearing impairment techniques (as taught by Coelho). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of determining hearing impairment of the user in order to modify the audio output according to said determination to tailor the audio to the impaired user. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of modifying audio files according to a processing algorithm (as taught by Haefeli) to the audio system (as taught by Selig and Coelho). The 
Regarding claim 7, Selig in view of Coelho in further view of Haefli teaches wherein the earbud comprises the first audio processor (Selig, Fig. 2, headphone [earbuds] comprise of a processor).
Regarding claim 8, Selig in view of Coelho in further view of Haefli teaches wherein the second audio processor is positioned in an audio player that is distinct from the earbud, wherein the audio player is in electronic communication with the earbud (Selig, Fig. 1, smart phone comprise of a processor that is distinct from the earbud’s processor).
Regarding claim 9, Selig in view of Coelho in further view of Haefli teaches wherein the audio player comprises a second database, wherein the second database comprises the audio file (Selig, ¶42, smart phone comprise of a data storage capable of storing audio signals for playback on other audio devices [e.g. headphone/earbud]).
Regarding claim 10, Selig in view of Coelho in further view of Haefli teaches wherein enhancing the audio signal comprises increasing a speaker output based on the hearing loss (Selig, ¶84-85, 88 volume and various EQ adjustments can be made on one or more frequency ranges [especially in frequencies identified with user’s hearing loss]).
Regarding claims 16-17, they are rejected similarly as claims 14-15, respectively. The system can be found in Selig (Fig. 1, audio system).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selig et al (US20140334644, hereinafter “Selig”) in view of Coelho et al (NPL: “Hearing loss and the voice”, previously cited) in view of Haefeli (US20140288685) in further view of Pedersen (US20120243715).
Regarding claim 11, Selig in view of Coelho in view of Haefeli fail to explicitly teach wherein modifying the audio profile comprises redistributing audio output in the hearing loss frequency range to a non-hearing-loss frequency range of the user.
Pedersen teaches wherein modifying the audio profile comprises redistributing audio output in the hearing loss frequency range to a non-hearing-loss frequency range of the user (abstract, ¶113, frequency band redistribution unit allows for dynamic control of allocation of frequency bands; ¶45, 108, processing channels are working at the frequencies of the input signal that have signal content of importance to a user's perception of the input signal, e.g. depending on the user's hearing impairment and/or characteristics of the signal; ¶68, different frequency band allocation and redistribution schemes allows specific adaptation of the system to possible different hearing profiles of a left and right ear of a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the frequency redistribution technique (as taught by Pedersen) to the audio processing system (as taught by Selig in view of Coelho in view of Haefeli). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of optimizing audio processing in order to minimize power consumption and optimize frequency resolution (Pedersen, ¶22).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20200065058) in view of Coelho et al (NPL: “Hearing loss and the voice”, previously cited) in view of Haefeli (US20140288685) in further view of Pedersen (US20120243715).
Regarding claim 13, Clark in view of Coelho fails to explicitly teach wherein generating a first user customized audio file comprises redistributing audio output in the hearing loss frequency range to a non-hearing-loss frequency range of the user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the frequency redistribution technique (as taught by Pedersen) to the audio processing system (as taught by Clark in view of Coelho in view of Haefeli). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of optimizing audio processing in order to minimize power consumption and optimize frequency resolution (Pedersen, ¶22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651